Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 14, claim 1 states “the deformed block”. There is insufficient antecedent basis for this limitation in the claim. “The deformed block” should be “the block”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 10-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cao et al (US Patent No. 10168573 B2 and Cao hereinafter)
Regarding Claim 1, Cao discloses (fig. 1) a display device, comprising: a display panel (4) having a bottom surface; a frame (1) disposed along a periphery of the display panel, the frame having a support surface (12) configured to support the bottom surface; a first convex structure (see annotated fig. 1 above) protruding from the support 

    PNG
    media_image1.png
    583
    627
    media_image1.png
    Greyscale


Regarding Claim 6, Cao discloses the display device of claim 1.Cao (fig. 1) further teaches wherein the first convex structure is continuously disposed on the support surface along a first side of the bottom surface.
Regarding Claim 10, Cao discloses the display device of claim 1.Cao (fig. 1) further teaches wherein the first convex structure is integrally formed with the frame, and the first convex structure and the frame are formed of a same material (inelastic material).
Regarding Claim 11, Cao discloses the display device of claim 1.Cao (fig. 1) further teaches wherein a height of the first convex structure protruding from the support surface toward the bottom surface is smaller than a thickness of the block extending from the bottom surface toward the support surface.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al in view of Yoon et al. (US Patent No. 9237299 B1 and Yoon hereinafter) 
Regarding Claim 2, Cao discloses the display device of claim 1. 
Cao does not explicitly disclose wherein an adhesive component is disposed on the first surface, and the block is connected to the bottom surface by the adhesive component.
However, Yoon (fig. 1) further teaches wherein an adhesive component (140) is disposed on the first surface, and the block is connected to the bottom surface (bottom of element 150) by the adhesive component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the adhesive component of Yoon to device of Cao in order to prevent light leakage caused by the movement of the block.

Regarding Claim 3, Cao discloses the display device of claim 1. 
Cao does not explicitly disclose wherein the display device comprises a plurality of the first convex structures; the plurality of first convex structures extend along the frame and are arranged side by side in a direction perpendicular to an extending direction of the frame. 
However, Yoon (fig. 1) further teaches wherein the display device comprises a plurality of the first convex structures (132b on both sides of the display device, 136); the plurality of first convex structures extend along the frame and are arranged side by side in a direction perpendicular to an extending direction of the frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a plurality of the first convex structures of Cao to device of Yoon in order to prevent light leakage caused by the movement of the block.
Regarding Claim 4, Cao/Yoon discloses the display device of claim 3. Yoon (fig. 1) further teaches wherein a height of a main first convex structure (136) arranged at center in the order of the plurality of first convex structures is larger than a height of the others of the plurality of first convex structures protruding from the support surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a plurality of the first convex structures of Cao to device of Yoon in order to facilitate to realize a good sense of beauty in the display apparatus by a novel design.
Regarding Claim 5, Cao/Yoon discloses the display device of claim 3. Yoon (fig. 1) 

    PNG
    media_image2.png
    580
    743
    media_image2.png
    Greyscale

further teaches wherein the support surface has a central position between an edge closer to an inner side of the display panel and an edge farther away from the inner side of the display panel, and a height of a main first convex surface of the plurality of first convex structures closest to the central position protruding from the support surface is larger than a height of the others of the plurality of first convex structures protruding from the support surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao to device of Yoon in order to facilitate to realize a good sense of beauty in the display apparatus by a novel design.
Regarding Claim 7, Cao discloses the display device of claim 1. 

However, Yoon (fig. 1) further teaches wherein the support surface has a first region and a second region, the first convex structure is disposed at the first region, and a distance (h1) between the support surface at the first region and the bottom surface is larger than a distance (h2) between the support surface at the second region and the bottom surface.

    PNG
    media_image3.png
    476
    685
    media_image3.png
    Greyscale


Regarding Claim 8, Cao discloses the display device of claim 1. 
Cao does not explicitly disclose wherein a width of a cross section of the first convex structure in a direction perpendicular to an extending direction of the support surface and the frame is gradually decreased toward the bottom surface. 
However, Yoon (fig. 1) further teaches wherein a width of a cross section of the first convex structure in a direction perpendicular to an extending direction of the support surface and the frame is gradually decreased toward the bottom surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao to device of Yoon in order to facilitate to realize a good sense of beauty in the display apparatus by a novel design.
Regarding Claim 9, Cao/Yoon discloses the display device of claim 8. Yoon (fig. 1) further teaches wherein the cross section of the first convex structure in the direction perpendicular to the extending direction of the support surface and the frame has a triangular shape, a bullet shape, or a pentagonal shape.

Regarding Claim 12, Cao discloses the display device of claim 1. 
Cao does not explicitly disclose a second convex structure, wherein the second convex structure protrudes from the support surface toward the bottom surface and is located between the block and an edge of the support surface closer to an inner side of the display panel.
However, Yoon (fig. 1) further teaches further comprising a second convex structure (see annotated fig. 1), wherein the second convex structure protrudes from the support surface toward the bottom surface and is located between the block and an edge of the support surface closer to an inner side of the display panel (see annotated fig.1).

    PNG
    media_image4.png
    562
    764
    media_image4.png
    Greyscale


Regarding Claim 13, Cao/Yoon discloses the display device of claim 12. Yoon (fig. 1) further teaches wherein the second convex structure abuts against a lateral surface of the block facing the inner side of the display panel (see annotated fig. 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao to device of Yoon in order to minimize a thickness by innovatively arranging the convex structure and some portions of a set cover.
Regarding Claim 14, Cao/Yoon discloses the display device of claim 12. Yoon (fig. 1) further teaches further comprising a third convex structure (see annotated fig. 1 above), wherein the third convex structure protrudes from the support surface toward the bottom surface and is located between the block and an edge of the support surface farther away from the inner side of the display panel (see annotated fig. 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao to device of Yoon in order to minimize a thickness by innovatively arranging the convex structure and some portions of a set cover.
Regarding Claim 15, Cao/Yoon discloses the display device of claim 14. Yoon (fig. 1) further teaches wherein the third convex structure abuts against a lateral surface of the block facing away from the inner side of the display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao to device of Yoon in order to minimize a thickness by innovatively arranging the convex structure and some portions of a set cover.
                                                                                                                                                                                         

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841